             Case 3:20-cv-00425 Document 1 Filed 03/27/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                          Civil No.
   Plaintiff,

 v.

 $100,000.00 IN UNITED STATES
 CURRENCY,
    Defendant.

 [CLAIMANT: ANTHONY A.
 VALENTINO]                                         March 27, 2020


                           VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and David C. Nelson and Peter S. Jongbloed,

Assistant United States Attorneys, brings this complaint and alleges as follows in accordance

with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                                    NATURE OF THE ACTION

       1.        This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property, $100,000.00 in United States Currency for violations of 31

U.S.C. § 5324.

                                    THE DEFENDANT IN REM

       2.        The defendant is $100,000.00 in United States Currency.

       3.        Defendant $100,000.00 in United States Currency is currently in the custody of

the United States Customs and Border Protection.

                                   JURISDICTION AND VENUE
              Case 3:20-cv-00425 Document 1 Filed 03/27/20 Page 2 of 4



        4.      Plaintiff brings this action in rem in its own right to forfeit and condemn

Defendant $100,000.00 in United States Currency. This Court has jurisdiction over an action

commenced by the United States pursuant to 28 U.S.C. § 1345, and over an action for forfeiture

pursuant to 28 U.S.C. § 1355(a).

        5.      This Court has in rem jurisdiction over Defendant $100,000.00 in United States

Currency under 28 U.S.C. § 1355(b). Upon the filing of this complaint, the plaintiff requests

that the Court issue an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the

plaintiff will execute upon Defendant $100,000.00 in United States Currency pursuant to 18

U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                    BASIS FOR FORFEITURE

        7.      Defendant $100,000.00 in United States Currency is subject to forfeiture pursuant

to 18 U.S.C. § 981(a)(1)(A) because they represent properties involved in a violation of 31

U.S.C. § 5324 (structuring of financial transactions).

                           STIPULATED FORFEITURE AGREEMENT

        8.      This civil forfeiture stems from the prosecution of the Claimant Anthony A.

Valentino in the criminal case entitled United States v. Anthony A. Valentino, No.

3:19CR82(KAD). As part of the resolution of the criminal case, Anthony A. Valentino agreed

to the $100,000.00 civil money judgment forfeiture that he agreed to send and later sent to the

Government. On January 14, 2020, The United States and the Claimant, Anthony A. Valentino,

entered into an agreement to resolve this matter. The terms of the agreement are embodied in a


                                                   2
             Case 3:20-cv-00425 Document 1 Filed 03/27/20 Page 3 of 4



Stipulated Forfeiture Agreement attached as Exhibit A. Pursuant to the agreement, the Claimant

Anthony A. Valentino through his retained counsel has agreed to the forfeiture of $100,000.00 in

United States Currency to the United States of America, after the appropriate procedural steps

are taken.

       WHEREFORE, the United States of America prays that a Warrant of Arrest In Rem for

$100,000.00 in United States Currency be issued; that due notice be given to all parties to appear

and show cause why the forfeiture should not be decreed; that judgment be entered declaring that

Defendant $100,000.00 in United States Currency be condemned and forfeited to the United

States of America for disposition according to law; and that the United States of America be

granted such other and further relief as this Court may deem just and proper.

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY


                                               /s/ David C. Nelson
                                             DAVID C. NELSON
                                             ASSISTANT UNITED STATES ATTORNEY
                                             FED. BAR NO. ct25640
                                             David.C.Nelson@usdoj.gov

                                                 /s/ Peter S. Jongbloed
                                             PETER S. JONGBLOED
                                             ASSISTANT UNITED STATES ATTORNEY
                                             FED. BAR NO. ct03192
                                             Peter.jongbloed@usdoj.gov
                                             157 CHURCH STREET, 25TH FLOOR
                                             NEW HAVEN, CT 06510
                                             TEL (203) 821-3700




                                                3
             Case 3:20-cv-00425 Document 1 Filed 03/27/20 Page 4 of 4



                                          DECLARATION

       I am a Special Agent of the Department of Homeland Security, Homeland Security

Investigations and one of the case agents assigned the responsibility for this case.

       I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true

to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 27th day of March, 2020.



                                                 /s/ Jeffrey Farragher
                                              JEFFREY FARRAGHER
                                              SPECIAL AGENT
                                              Department of Homeland Security,
                                              Homeland Security Investigations




                                                 4
               Case 3:20-cv-00425 Document 1-1 Filed 03/27/20 Page 1 of 3




                                       LINITED STATES DISTRICT COURT

                                             DISTRICT OF CONNECTICUT

      UMTED STATES OF AMERICA,

                                Plaintiff,
              v.                                                  C市 il   No.


      $1OO,OOO     IN I.INITED STATES CURRENCY,

                                Defendant.



      ICLAIMANT: ANTHONY A. VALENTINO]


                                   STIPULATED FORFEITURE AGREEMENT
              h ill and flnal satisfaction ofany and all claims,demands,and liens■ om which

     PLAINTIFF,lINITED STAmS OF AMERICA(̀WED STATES''),itS agents,subrogees,

     successors,and assigns,now have againstthe above― captioned defendant prope」 け,the

     PLAINTIFF andthe CLAIMANT,ANTHONY A.VALENTINO(̀̀CLAINIIANT''),and his

     agents,subrogees,successors,and assigns,by and through their respect市 e collnsel,hereby

     stipulate and agree to the compromise se■ leIIlent ofthc above‐ captiolled forfehre matter upon


     thc tel■ us   and conditions set forth bclow:


              1.      CLAIMANT hereby warrants that he is the solo owlller Ofthe DEFENDANT,One

     Hundred Thousand Dollars($100,000)in United states cllrrellcy(̀つ       EFENDANT
     CII― NCY'')whiCh         Was surrendered to the United States Department ofHomeland Security

t   lnvestigations(      HSI")Or abOut July 26,2019,and that he claims五   ght,title and interest to the


     DEFEDANT CURRENCY.
              2.     CLAIL〔 ANT agrees to the forfeiture ofthe DEFENDANT CII― NCY to the

     UNITED STATES,to be disposed ofaccording to law.
                                                                                         8

                                                                                            Ⅲ
                                                                                         : GOVERNMENTiS

                                                                                         i 製
        Case 3:20-cv-00425 Document 1-1 Filed 03/27/20 Page 2 of 3




         3.     Although CLAIMANT is not aware of any other persons or entities who could

 claim any valid right, title, or interest in and to the DEFENDANT CLIRRENCY, CLAIMANT

 agrees to take all steps that may be requested to help convey clear title to the United States in the

 DEFENDANT C{.IRRENCY, to share truthful information with agents and representatives of the

 Unites States about any facts and claims conceming the DEFENDANT CURRENCY, and to

 testiff truthfully in any judicial forfeiture proceeding concerning the DEFENDANT

 CLIRRENCY, if requested.

        4.      CLAIMANT further agrees that neither he nor any current qr future officers,

agents, representatives, subrogees, assigns or successors of   CLAIMANT shall appear in or

pursue any action or proceedin g at law or in equity to contest the forfeiture of the DEFENDANT

CURRENCY to the UNITED STATES             as   provided in Paragraph 2 above. CLAIMANT further

waives the requirements of Supplemental Rule G regarding direct notice to CLAIMANT, and

consents to the entry of any Motion for Decree of Forfeiture, filed hereafter, consistent with the

terms of this Stipulation.

        5.    CLAIMANT hereby releases and forever discharges the UNITED STATES, HSI,

Internal Revenue Service, Criminal Investigations ("IRS-CI"), and their servants, employees,

heirs, successors, or assigns, from any and all actions, causes ofaction, suits, proceedings, debts,

dues, contracts, judgments, damages, claims, and/or demands whatsoever in law or equity which

claimants, their heirs, successors, or assigns ever had, now have, or may have in the future in

connection with the seizure, detention, and forfeiture, by the UNITED STATES of the

DEFENDANT CTIRRENCY.

       6.     CLAIMANT fuither agrees to hold and save HSI, IRS-CI, and their servants,

employees, heirs, successors, or assigns harmless from any claims by any others, including costs

                                                  ‑2‑
       Case 3:20-cv-00425 Document 1-1 Filed 03/27/20 Page 3 of 3




and expenses for or on account of any and all lawsuits or claims of any character whatsoever, in

connection with the seizure, detention, and forfeiture of the DEFENDANT CURRENCY.

        7.   This Stipulated Forfeiture Agreement shall not constitute an admission of liability or

fault on the part of the IINITED STATES, its officers, agents, sewants, or employees, or on the

part of the CLAIMANT, and is entered into by all parties for the purpose of compromising

disputed claims and avoiding the expenses and risks of litigation.

       8.    The UNITED STATES and the CLAIMANT agree to bear their own costs and

attomey's fees, and to execute and/or consent to, any additional documents necessary to

implement the terms of this stipulated agreement.

                                             Respectiblly subnlitted,


                                             JOHN H.DURHAM
                                             UNEED STATES ATTORNEY



                                             ASSISTANT UNITED STATES ATTORNEY
                                             FEDERAL BAR NO.:ct03192
                                             157 CHURCH STREET,25TH FL00R
                                            NEW HAVEN,CT 06510
                                             (203)821‑3742


                                            COUNSEL FOR PLAINTIFF
                                            UNITED STATES OF AMERICA

DATE                                        ANTHObTY A.VALENTINO
                                            CLAIMANT

                                                じ /
                                            KERRY A.LAWRENCE,ESQ.
                                            81 NIAIN STREET,#450
                                            WHITE PLAINS,NY 10601

                                            COUNSEL FOR THE CLAIMANT
                                            ANTHONY A.VttNTINO
                                              ‑3‐         .
